Soule, J.
The evidence in this case shows that when the plaintiff was injured she was a mere intruder on the premises of the defendant. Though she had bought a ticket which entitled her to be carried by the defendant from Boston to Lawrence, and had been carried from Boston to Somerville, by virtue of that ticket, her own testimony showed that she was not on the premises as a passenger, who, having alighted from the train, was on her way from the station ; nor as a passenger about to take an outgoing train; but that she was there merely for her own convenience, using the premises as a passageway from the highway to the station of the Eastern Railroad Company, at which she expected to meet her son, a passenger oyer the Eastern Railroad. The evidence fails to show that the defendant held out any inducement to her to enter its premises. There is nothing in the arrangement of platforms beside the tracks, extending from street to street, nor in the construction of the road-bed between the rails of the several tracks, which indicates that they were intended for the use or accommodation of others than the em *79ployees and passengers of the defendant; and it does appear that the arrangement of the premises was such as a due regard for the safety and convenience of passengers required. The use of the premises as a passageway by strangers was a matter in which the defendant was absolutely passive, and from which nothing is to be inferred in favor or in aid of the plaintiff.
It is clear, therefore, that the defendant was not bound to do any act or service for the plaintiff, nor to fulfil any contract with her, relating to the use by her of its lands, for the purposes for which she was using them when she was injured. In going upon the railroad track in order to make a short cut to the station of the Eastern Railroad, she assumed all risks of bad condition of the platforms and of the road-bed, and of the running of engines and cars. It not being alleged nor contended that the injury was wilfully inflicted, no state of facts was established which can be the foundation of an action of tort. No obligation or duty toward the plaintiff existing, the defendant could not be guilty of violating any duty or obligation toward her. Sweeny v. Old Colony & Newport Railroad, 10 Allen, 368. Gaynor v. Old Colony Newport Railway, 100 Mass. 208. For these reasons, the ruling that the action could not be maintained was correct, and it is unnecessary for us to consider the other questions which were argued by counsel. Judgment on the verdict.